DETAILED ACTION
1.	Applicant’s Amendment to the Claims filed January 4, 2022 and Request for Continued Examination filed January 25, 2022 are received and entered.
2.	Claims 1 is amended.  Claim 2 is cancelled.  Claims 1 and 3 – 6 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The rejections of claims 1 and 3 – 6 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.
5.	On pages 6 – 8 of the Response, Applicant argues that Ding fails to disclose that “the shield wiring at a ground potential is located between the detection wiring line and the drive wiring line”, as required by claim 1.
The Office finds Applicant’s argument persuasive in view of the amendment removing the recitation “providing along the opening”.  Specifically, the Examiner agrees that it would not have been obvious to relocate the ground wire 15 to be disposed between the detection wiring line (V+) and the drive wiring line (Vcc2).  Additionally, the Examiner agrees that including an additional shielding wire 14 between detection wiring line (V+) and the drive wiring line (Vcc2) would not teach the claimed subject matter because shielding wire 14 is not a ground wire, as required by the claims.
However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi et al. (U.S. Pub. 2013/0120312).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (U.S. Pub. 2018/0129330) in view of Takahashi et al. (U.S. Pub. 2013/0120312).
Regarding claim 1, Ding teaches: an electronic device (FIG. 14; paragraph [0058]; touch display device), comprising:
a cover member comprising an opening (FIGS. 3, 14; paragraphs [0031], [0058]; touch display device includes a touch display panel having a display region 10 and a non-display region 20.  As illustrated, there is a housing [cover member] that includes an opening corresponding to display region 10 in which touch display panel 400 is disposed and visible);
a first sensor device provided around the opening in the cover member (FIGS. 1, 3, 14; paragraph [0038]; a plurality of pressure-sensitive touch unit 21 and the wirings disposed in the non-display region [first sensor device] are provided around at least the right and lower sides of display region 10, and thus around the opening in the cover); and
a second sensor device superimposed on the opening (FIGS. 1, 3, 14; paragraph [0031]; touch location detection electrodes 11 and their wirings are provided in display region 10, i.e., “superimposed” on the opening),
wherein the first sensor device comprises
a sensor (FIG. 3; paragraph [0038]; pressure-sensitive touch unit 21);
a detection wiring line connected to the sensor (FIGS. 3, 5; paragraphs [0038], [0043]; as illustrated, two signal lines 22 are arranged between pressure-sensitive touch unit 21 and ground wire 15.  These signal lines are interpreted as including measuring signal line V+ [detection wiring line]); and
a drive wiring line connected to the sensor (FIGS. 3, 5; paragraphs [0038], [0043]; as illustrated, two signal lines 22 are arranged between pressure-sensitive touch unit 21 and display region 10.  These signal lines are interpreted as including second power output signal line Vcc2 [drive wiring line]),
the sensor is located between the detection wiring line and the drive wiring line (FIGS. 3, 5; as illustrated, pressure-sensitive touch unit 21 is disposed between the V+ [detection wiring line] and Vcc2 [drive wiring line]),
the detection wiring line transmits a detection signal (FIG. 5; paragraphs [0035], [0043]; it is implied that the measuring signal line V+ [detection wiring line] transmits a detection signal to drive chip 13.  This is necessary in order for pressure-sensitive touch unit 21 to be able to detect user input, as disclosed),
the drive wiring line transmits a drive signal (FIG. 5; paragraphs [0035], [0043]; it is implied that the power output signal line Vcc2 [drive wiring line] transmits a drive signal from drive chip 13 to pressure-sensitive touch unit 21.  This is necessary in order for pressure-sensitive touch unit 21 to be able to detect user input, as disclosed), and
the detection signal is a different signal from the drive signal (FIG. 5; it is clear that the V+ signal [detection wiring signal] and Vcc2 signal [drive wiring signal] are different from one another).
Ding fails to explicitly disclose: a shield wiring line at a ground potential; the shield wiring line is located between the detection wiring line and the drive wiring line.
However, in a related field of endeavor, Takahashi discloses: a touch panel (Title).
With regard to claim 1, Takahashi teaches: a shield wiring line at a ground potential (FIG. 4; paragraph [0035]; shield wires 6 receive a ground GND voltage);
the shield wiring line is located between the detection wiring line and the drive wiring line (FIG. 4; paragraph [0035]; shied wires 6 are disposed between scanning wires 4 [driving wiring line] and detection wires 5 [detection wiring line] to electrically separate wires 4 and 5.  This electrical separation would have the result of reducing interference between wires 4 and 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known teachings of Ding and Takahashi to yield predictable results.  More specifically, the teachings of a touch display device including a pressure sensor disposed in a non-display region where the pressure sensor includes a detection wire and a driving wire, as disclosed by Ding, are known.  Additionally, the teachings of a touch display device that includes grounded shield wires disposed between driving wires and detection wires to electrically separate the driving and detection wires to reduce interference, as taught by Takahashi, are known as well.  The combination of the known teachings of Ding and Takahashi would yield the predictable result of a touch display device including a pressure sensor disposed in a non-display region where the pressure sensor includes a grounded shield wire disposed between a detection wire and a driving wire to electrically separate the detection and driving wire to reduce interference.  In other words, it would have been obvious to modify the disclosure of Ding to include an additional grounded shield wire disposed between the detection and driving wires, as taught by Takahashi, so that the detection and driving wires of the pressure-sensitive touch unit 21 of Ding are electrically separated to reduce interference.  This modification of Ding merely requires using known arrangements of a known technology of providing a grounded shielding wire between a detection and driving wire in a non-display area, as taught by Takahashi, and applying this teaching to the pressure-sensitive touch unit 21 to electrically separate adjacent wires to reduce interference.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known teachings of Ding and Takahashi to yield predictable results.

8.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Takahashi, as applied to claim 1 above, in further view of Wang et al. (U.S. Pub. 2018/0341363) and Aoki et al. (U.S. Pub. 2019/0286281).
Regarding claim 3, neither Ding nor Takahashi explicitly disclose: wherein the sensor comprises: a first electrode; and a second electrode located on an outer side to 
However, Wang discloses a force sensor that uses capacitive sensing signals to determine force measurements (paragraph [0003]).
Additionally, Aoki discloses a capacitive sensor structure (Abstract; paragraph [0001]).
With regard to claim 3, Aoki teaches: wherein the sensor comprises: a first electrode (FIG. 1; paragraph [0030]; reception electrodes Rx); and
a second electrode located on an outer side to the first electrode, surrounding the first electrode, and comprising one end portion and another end portion opposing each other with a gap therebetween (FIG. 1; paragraphs [0030], [0035]; transmission electrode Tx is arranged outside of and surrounding reception electrodes Rx.  Transmission electrode Tx includes ends Txa and Txb which are disposed opposite one another with a gap therebetween),
the first electrode is connected to one of the detection wiring line and the drive wiring line passing through between the one end portion and the other end portion (FIG. 1; paragraph [0036]; reception electrodes Rx are connected to reception electrode wires 12 [detection wiring line] which pass through the gap between ends Txa and Txb), and

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known teachings of Ding, Takahashi, Wang, and Aoki to yield predictable results.  More specifically, the teachings of a display device including a pressure sensor disposed in a non-display region where the pressure sensor includes a detection wire disposed between the pressure sensor and a shield and a driving wire disposed between the pressure sensor and a display region, as taught by the combination of Ding and Takahashi, are known.  Additionally, the teachings of a force/pressure sensor using capacitive sensing to calculate applied force/pressure, as taught by Wang, are known as well.  Moreover, the teachings of a capacitive sensor that includes a transmission electrode connected to a drive wiring line disposed around reception electrodes where the transmission electrode includes a gap through which a detection wiring line connected to the reception electrodes passes, as taught by Aoki, are also known.  The combination of the known teachings of Ding, Takahashi, Wang, and Aoki would yield the predictable result of a display device including a capacitive pressure sensor disposed in a non-display region where the pressure sensor includes a reception electrode connected to a detection wire disposed between the pressure sensor and a shield and a transmission electrode connected to a driving wire disposed between the pressure sensor and a display region, where the detection wire passes through a gap in the transmission electrode.  In other words, it would have been obvious to modify the disclosure of Ding to substitute a capacitive sensor, as taught by Aoki, to detect Wang, for the resistive pressure sensor disclosed therein.  Such a substitution would maintain the position relationship disclosed by Ding but would substitute the resistor-based pressure sensor for the electrode arrangement of the capacitive sensor of Aoki.
In such a combination, the sensor of Aoki would be rotated 90 degrees counterclockwise and the transmission wires would be connected to the opposite side of transmission electrode Tx away from ends Txa and Txb when applied to the device of Ding.  Such an arrangement would provide the pressure/force sensing of Ding while improving the reducing of parasitic capacitance contemplated by both Ding and Aoki.  This modification of Ding merely requires using known arrangements of a known technology that can be used for force/pressure detection to provide the same results of pressure detection with reduced parasitic capacitance.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known teachings of Ding, Takahashi, Wang, and Aoki to yield predictable results.
Regarding claim 4, neither Ding nor Takahashi explicitly disclose: wherein the first electrode comprises a hole in a central portion thereof, the first electrode has a line width greater than that of the one of the detection wiring line and the driving wiring line, and the second electrode has a line width greater than that of the other one of the detection wiring line and the driving wiring line.
However, Aoki teaches: wherein the first electrode comprises a hole in a central portion thereof (FIG. 1; paragraph [0032]; reception electrodes Rx include a hollow center [hole]),

the second electrode has a line width greater than that of the other one of the detection wiring line and the driving wiring line (FIG. 1; paragraph [0034]; a “line width” of transmission electrode Tx is illustrated as being greater than the width of transmission electrode wires 14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known teachings of Ding, Takahashi, Wang, and Aoki to yield predictable results for at least the reasons set forth above with regard to claim 3.

9.	Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Takahashi, as applied to claim 1 above, in view of Kim et al. (U.S. Pub. 2019/0012007).
Regarding claim 5, neither Ding nor Takahashi explicitly disclose: further comprising: a wiring board; a first flexible wiring board which electrically connects the first sensor device and the wiring board to each other; a second flexible wiring board which electrically connects the second sensor device and the wiring board to each other; and a sensor controller, provided on the wiring board, and which controls the first sensor device and the second sensor device.
However, Kim teaches: teaches: further comprising: a wiring board (FIGS. 2; 17A; paragraph [0091]; PCB 260);

the flexible wiring board which electrically connects the second sensor device and the wiring board to each other (FIG. 17A; paragraphs [0161], [0163]; flexible layer 172 [flexible wiring board] is electrically connected between fingerprint sensor 174 [second sensor device] and PCB 260); and
a sensor controller, provided on the wiring board, and which controls the first sensor device and the second sensor device (FIGS. 2, 17A; paragraph [0091]; PCB 260 includes a memory, a processor, and input/output terminals to control the operations of the device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known teachings of Ding, Takahashi, and Kim to yield predictable results.  More specifically, the teachings of a display device including two separate touch sensors, a touch sensor and a pressure sensor, as disclosed by Ding, are known.  Additionally, the teachings of display device including two separate touch sensors, a fingerprint sensor and a pressure sensor, where the two touch sensors are connected to a PCB by a flexible wiring board, as taught by Kim, are known as well.  The combination of the known teachings of Ding and Kim would yield the predictable result of a display device including two separate touch sensors, a touch sensor and a pressure sensor, where the two sensors are connected to a PCB by a Ding to utilize the known wiring of sensors relative to a PCB, as disclosed by Kim, to fill in the gaps of the disclosure of Ding.  Such a combination merely requires substituting one known wiring configuration for another.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known teachings of Ding, Takahashi, and Kim to yield predictable results.
Neither Ding nor Takahashi nor Kim explicitly disclose: a first flexible wiring board and a second flexible wiring board.
However, see MPEP §2144.04(V)(C) which refers to case law that has held that it is an obvious matter of design choice to make an integrated structure separable.
It would have been obvious to a person of ordinary skill before the effective filing date of Applicant’s claimed invention to modify the combination of Ding, Takahashi, and Kim such that a separate flexible wiring board is utilized for each of the two touch sensors.  Such a modification merely requires dividing the single disclosed flexible wiring board of Kim into two separate wiring boards.  This division would have no impact on the wiring configuration of Kim, when applied to the combination of Ding and Takahashi, and therefore constitutes nothing more than a mere obvious design choice.
Regarding claim 6, neither Ding nor Takahashi nor Kim explicitly disclose: wherein the wiring board comprises a first connector and a second connector, the first flexible wiring board extends along a first direction, and is bent by a first bending line along a second direction crossing the first direction and connected to the first connector, and the second 
However, Kim teaches: a connector AP that electrically connects flexible layer 172 [flexible wiring board] to PCB 260 (FIG. 17A; paragraphs [0161], [0163]).
When the combination of Ding, Takahashi, and Kim is modified to include two flexible wiring boards, as set forth above with regard to claim 5, two connectors AP would be required.
Additionally, please see MPEP §2144.VI(C) which refers too case law that has held that a mere rearrangement of parts that has no impact on the operations or functions of a device is an obvious matter of design choice.
It would have been obvious to a person of ordinary skill before the effective filing date of Applicant’s claimed invention to modify the combination of Ding, Takahashi, and Kim such that the two flexible wiring boards are arranged in directions perpendicular to one another.  Such a modification merely requires changing the particular placement and angle of the flexible wiring boards and connectors of Kim, as modified above.  This rearrangement of the direction of the flexible wiring boards would have no impact on the operations of the wiring configuration of Kim, when applied to the combination of Ding and Takahashi, and therefore constitutes nothing more than a mere obvious design choice.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626